DETAILED ACTION
This communication is in response to the claims  filed on 01/01/2020.

Application # 16/732,322.
The present application is being examined under the pre-AIA  first to invent provisions. 
Note: Examiner has tried to call applicant representatives at  847-634-6700 / 847-503-0578 to discuss restrictions, but no response received.

Election/Restrictions
Restriction to one of the following inventions (Groups) is required under 35 U.S.C. 121:

I.	 Claims 1-21 are directed to “ a server operably connected to the robot over a network, the robot being configured to detect an object by processing sensor data using a convolutional neural network”. 
This subject matter is defined as a system for determining position or orientation of objects  by sensor data. This subject matter is classified under the CPC Scheme: G06T 7/70.
 
II.	 Claims 22-25 are directed to “A method for computing a robotic path that is likely to be safe comprising a server operably connected to the robot over a network“. 
This subject matter is defined as  safety or protection criteria, e.g. avoiding hazardous areas. This subject matter is classified under the CPC Scheme: G05D 1/0214.
 
III.	 Claims 26-109 are directed to “A pipeline for robotic object detection with a sensor using a convolutional neural network. The pipeline configured to perform a data collection step, and the pipeline further configured to perform a data transformation step“. 
This subject matter is defined as a  Learning methods comprising modifying the architecture, e.g. adding or deleting nodes or connections, pruning. This subject matter is classified under the CPC Scheme: G06N 3/08.
 
Analysis: The inventions are distinct, each from the other because of the following reasons:
The above inventions Groups I, II and III are separate, distinct and independent. Neither requires other for its implementation, they have separate statuses in the art as shown by their different classification. Each invention if allowed would be capable for supporting a separate patent. Therefore, restriction for examination purpose is proper.
There would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
 (c) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. 
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahendra Patel whose telephone number is (571)270-7499. The examiner can normally be reached on 9:30 AM to 5:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272-7795(571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHENDRA R PATEL/ Primary Examiner, Art Unit 2645